PER CURIAM.
Based on the numerous errors contained in the final judgment concerning equitable distribution, many of which are admitted by the appellee, Charles Walczak, we reverse that part of the final judgment and remand the case to the trial court to redetermine the equitable distribution plan in this case. Once the new equitable distribution plan is determined, the trial court will then have to decide whether the issues of alimony and attorney’s fees will have to be readdressed. Accordingly, we also reverse that part of the final judgment awarding alimony and attorney’s fees. We remand to the trial court for further pro-ceedmgs. In all other respects, the final judgment is affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
TORPY, C.J., SAWAYA and COHEN, JJ., concur.